Citation Nr: 0511873	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  99-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a disc bulge at L4-5 and L5-S1, with mechanical low back 
pain.


REPRESENTATION

Veteran represented by:	Robin M. Webb, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1997 to 
July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for a disc bulge 
at L4-5 and L5-S1, with mechanical low back pain and awarded 
a 20 percent evaluation, effective July 29, 1998.  The 
veteran testified at a July 2001 RO hearing.  In January 
2003, he testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

In May 2003, the Board denied the veteran's claim for 
entitlement to an initial evaluation in excess of 20 percent 
for a disc bulge at L4-5 and L5-S1, with mechanical low back 
pain.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a January 2004 Order, 
the Court granted the VA General Counsel's and Appellant's 
Joint Motion For Remand.  The Board's decision was vacated 
and the veteran's claim was remanded to the Board.  

In March 2004, the Board received notice that the veteran had 
changed his representative from Disabled American Veterans to 
Robin M. Webb, Attorney-at-Law.  In June 2004, the Board 
remanded the case for additional development.

On his VA Form 9's dated in July 1999 and October 2000, the 
veteran made statements concerning emotional and mental 
suffering secondary to his service-connected back disability.  
The Board refers this issue to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a January 2004 Order, the Court called for the claim to be 
remanded so that an attempt could be made to obtain 
additional private medical records and so that a 
contemporaneous orthopedic examination could be conducted.  

The Board finds that the results of the June 2004 remand are 
inadequate and do not fulfill the requirements of VCAA.  
First, the July 2004 VA letter was issued to the veteran at 
the wrong address.  After multiple requests from the 
veteran's attorney, the letter was resent in November 2004.  
Although the RO did request release forms for the private 
chiropractor records, the request was located on the third 
page of the VA letter and it was not readily apparent.  The 
RO should issue another letter clearly requesting that the 
veteran provide authorization for the release of the private 
chiropractor records.

Second, the August 2004 VA examination provided to the 
veteran does not contain sufficient detail as ordered in the 
previous remand and is inadequate for evaluation purposes.  
See 38 C.F.R. § 4.2.  Specifically, the examiner did not 
address whether the veteran presently has intervertebral disc 
syndrome or any neurological symptoms associated with the 
disc bulge at L4-5 and L5-S1, with mechanical low back pain.  
The Board observes that the veteran is currently evaluated 
for his disc bulge at L4-5 and L5-S1 with low back pain under 
Diagnostic Code 5243 (previously 5293) for intervertebral 
disc syndrome.  The examiner's impression at the August 2004 
examination was strain.  Additionally, previous examination 
and medical record findings report radiculopathy into the 
veteran's lower extremities; however, there no findings or 
statements pertaining to such on the August 2004 examination.  
Finally, the examiner presented his examination findings as 
if this was a service-connection claim, rather than an 
increased rating claim, as he gave an opinion on whether the 
veteran's back disability was related to service.  VA's duty 
to assist includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Additionally, assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, 
the Board concludes that the veteran should be afforded 
another VA examination addressing both orthopedic and 
neurological findings or lack thereof. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The veteran stated in the July 2001 
RO hearing that he had been treated by a 
private chiropractor named, Dr. 
Goodmunson.  These treatment records are 
not reflected in the record.  The RO 
should issue a VA letter clearly 
notifying the veteran that it is his 
responsibility to provide the private 
chiropractor treatment records he 
referenced in the July 2001 RO hearing, 
or the proper release form, so that VA 
can obtain these records for him.  The 
veteran also should be notified of his 
responsibility to inform VA of any 
additional treatment records.  This 
notice should be stated on the first 
page of the letter where it is readily 
apparent to the reader.  If the veteran 
provides the proper release forms for 
any private treatment records, or 
notifies VA of any additional VA medical 
records, the RO should make reasonable 
efforts to obtain these treatment 
records.  All attempts to procure the 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, so that he 
can be allowed an opportunity to obtain 
those records for submission to VA.

2.  After completion of #1, the veteran 
must be scheduled for VA orthopedic and 
neurological examinations to obtain 
medical opinions concerning the severity 
of his service-connected disc bulge at 
L4-5 and L5-S1, with mechanical low back 
pain.  The veteran's entire claims 
folder, including a complete copy of 
this REMAND and any additional treatment 
records subsequently obtained, should be 
furnished to the examiners prior to any 
evaluation of the veteran.  The 
examiners should specifically state 
whether such a review was made.  Such 
examinations are to include a review of 
the veteran's history and current 
complaints, a comprehensive clinical 
evaluation, and any diagnostic studies, 
deemed warranted by the examiner, 
including magnetic resonance imaging, 
electromyogram, and/or nerve conduction 
study.  All applicable diagnoses along 
with the factors upon which any medical 
opinion is based should be set forth for 
the record.  If either examiner is 
unable to render any finding or opinion 
requested, it should be so indicated on 
the record along with the reasons.  

The orthopedic examiner should provide 
detailed findings as to the following:

a)  Evaluate whether there is ankylosis of 
the entire spine, or the entire 
thoracolumbar or cervical spine, and if 
so, whether it is in a favorable or 
unfavorable position.  Also, the examiner 
should measure to the nearest five 
degrees, the forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation of both the 
thoracolumbar and cervical spine.  

b)  State whether the veteran has 
intervertebral disc syndrome; and if so, 
assess whether there has been any period 
of acute signs and symptoms of 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician, 
during the immediately preceding 12 
months.  If there have been these 
periods, determine the total duration.  
Also assess whether intervertebral disc 
syndrome is constantly present or nearly 
so; and whether it is present in more 
than one spinal segment. 

c)  Evaluate any degree of functional 
loss due to weakness, fatigability, 
incoordination, or pain on movement of 
the spine, including whether there is 
any inability of the body to perform the 
normal working movements with normal 
excursion, strength, speed, coordination 
and endurance.  If feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  Also identify 
whether there are objective signs of 
flare-ups that could significantly limit 
functional ability, such as when the 
affected part is used repeatedly over a 
period of time.  This determination also 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

The neurological examiner should respond 
in detail to the following:

a)  Describe any and all neurological 
manifestations specifically attributable 
to the service-connected disc bulge at 
L4-5 and L5-S1, with mechanical low back 
pain.

b)  Determine whether there are any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment.

c)  Assess whether because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, the range of motion 
of the spine should be considered normal, 
even though it does not conform to the 
normal range of motion.  If so, provide an 
explanation.

d) As to any adversely affected 
neurological system, the examiner should 
provide an opinion as to whether the 
veteran's adverse symtomatology equates 
to "mild", "moderate", or "severe" 
incomplete paralysis or "complete" 
paralysis of the nerve in question.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs


